Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 2, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding alleged prosecutorial misconduct during summation are largely unpreserved for appellate review (see CPL 470.05 [2]). In any event, the comments alleged to be inflammatory and prejudicial were, for the most part, fair comment on the evidence (see People v Ashwal, 39 *300NY2d 105 [1976]) or responsive to arguments and theories presented in the defense counsel’s summation (see People v Galloway, 54 NY2d 396 [1981]). Any errors were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant was afforded the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, and in any event, are without merit. Krausman, J.P., Luciano, Cozier and Spolzino, JJ., concur.